Citation Nr: 0914195	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to August 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision in 
which the RO granted service connection and assigned a 50 
percent rating for PTSD, and denied service connection for 
diabetes mellitus.  The Veteran filed a notice of 
disagreement (NOD) in December 2005, and the RO issued a 
statement of the case (SOC) in March 2006.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2006.

As the claim regarding PTSD involves a request for a higher, 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2008) (pertaining specifically to hearings 
before the Board).  

On his August 2006 VA Form 9, the Veteran requested a Board 
hearing at the RO (Travel Board hearing).  In February 2009, 
he was informed of a scheduled Travel Board hearing in March 
2009.  He did not report to that hearing.  However, the 
record shows that the February 2009 notice of the Board 
hearing was returned with the notation, "ATTEMPTED, NOT 
KNOWN."

Absent evidence that the claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
Veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  
However, where a mailing is returned as undeliverable and a 
claimant's file discloses other possible and plausible 
addresses, VA must attempt to locate the Veteran at the 
alternative known addresses.  See Cross v. Brown, 9 Vet. App. 
18, 19 (1996).  See also Woods v. Gober, 14 Vet. App. 214 
(2000).

In this regard, the Board notes that, because the February 
2009 hearing notification letter was returned to the RO as 
undeliverable, the Veteran never received notification of the 
date and time of his scheduled Board hearing.  Moreover, 
documents included in the Veteran's claims file disclose 
other plausible mailing addresses, to include what may be his 
parents' address in West Springfield, Massachusetts, as noted 
on his DD214, as well as his sister's address in Velatia, New 
York, as noted on the Veteran's Application for Compensation 
and Pension, VA Form 21-526.  Hence, a remand is necessary to 
establish the proper current mailing address for the Veteran 
and to afford the Veteran a second opportunity for his 
requested Travel Board hearing.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should undertake appropriate 
action to attempt to verify the Veteran's 
current mailing address, to include 
contacting him at the above-noted 
addresses.  The RO should document in the 
claims file all requests and responses in 
this regard.

2.  Regardless of the outcome of the 
action noted above, the RO should schedule 
the Veteran for a Travel Board hearing in 
accordance with his August 2006 request.  
The RO should notify the Veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008), by contacting him at the 
appropriate address(es), consistent with 
the above.  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


